 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   VICTOR M. SANCHEZ, III,                   Case No. 8:18-CV-00500-JLS-KS
12                   Plaintiff,
13   v.                                        STIPULATED PROTECTIVE ORDER
14   U.S. BANCORP d/b/a U.S. BANK
     NATIONAL ASSOCIATION,
15
                     Defendant.
16
17
18   1.    A.    PURPOSES AND LIMITATIONS
19         Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth
28
 1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a
 4   party seeks permission from the court to file material under seal.
 5         B.     GOOD CAUSE STATEMENT
 6         This action is likely to involve trade secrets and other valuable research,
 7   development, commercial, financial, technical and/or proprietary information
 8   belonging to Defendant (including, but not limited to, its computer systems,
 9   software and processes, and information derived therefrom), for which special
10   protection from public disclosure and from use for any purpose other than
11   prosecution of this action is warranted. Such confidential and proprietary materials
12   and information consist of, among other things, confidential business or financial
13   information, information regarding confidential business practices, or other
14   confidential research, development, or commercial information (including
15   information implicating privacy rights of third parties), information otherwise
16   generally unavailable to the public, or which may be privileged or otherwise
17   protected from disclosure under state or federal statutes, court rules, case decisions,
18   or common law. Accordingly, to expedite the flow of information, to facilitate the
19   prompt resolution of disputes over confidentiality of discovery materials, to
20   adequately protect information the parties are entitled to keep confidential, to
21   ensure that the parties are permitted reasonable necessary uses of such material in
22   preparation for and in the conduct of trial, to address their handling at the end of the
23   litigation, and serve the ends of justice, a protective order for such information is
24   justified in this matter. It is the intent of the parties that information will not be
25   designated as confidential for tactical reasons and that confidential, non-public
26   manner, and there is good cause why it should not be part of the public record of
27   this case.
28
                                               -2-
 1   2.     DEFINITIONS
 2          2.1    Action: this pending federal law suit, Sanchez v. U.S. Bancorp, Case
 3   No. 8:18-CV-00500-JLS-KS (C.D. Cal.).
 4          2.2    Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced
18   or generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22          2.8    House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a
28   party to this Action but are retained to represent or advise a party to this Action and
                                               -3-
 1   have appeared in this Action on behalf of that party or are affiliated with a law firm
 2   which has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation
 9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
15   Material from a Producing Party.
16   3.    SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material.
22         Any use of Protected Material at trial shall be governed by the orders of the
23   trial judge. This Order does not govern the use of Protected Material at trial.
24   4.    DURATION
25         Even after final disposition of this litigation, the confidentiality obligations
26   imposed by this Order shall remain in effect until a Designating Party agrees
27   otherwise in writing or a court order otherwise directs. Final disposition shall be
28   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                               -4-
 1   with or without prejudice; and (2) final judgment herein after the completion and
 2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3   including the time limits for filing any motions or applications for extension of time
 4   pursuant to applicable law.
 5   5.    DESIGNATING PROTECTED MATERIAL
 6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 7   Each Party or Non-Party that designates information or items for protection under
 8   this Order must take care to limit any such designation to specific material that
 9   qualifies under the appropriate standards. The Designating Party must designate for
10   protection only those parts of material, documents, items, or oral or written
11   communications that qualify so that other portions of the material, documents,
12   items, or communications for which protection is not warranted are not swept
13   unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to
17   impose unnecessary expenses and burdens on other parties) may expose the
18   Designating Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         5.2    Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27
28
                                              -5-
 1         Designation in conformity with this Order requires:
 2         (a)    for information in documentary form (e.g., paper or electronic
 3   documents, but excluding transcripts of depositions or other pretrial or trial
 4   proceedings), that the Producing Party affix at a minimum, the legend
 5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6   contains protected material. If only a portion or portions of the material on a page
 7   qualifies for protection, the Producing Party also must clearly identify the protected
 8   portion(s) (e.g., by making appropriate markings in the margins).
 9         A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection shall be
13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
14   documents it wants copied and produced, the Producing Party must determine
15   which documents, or portions thereof, qualify for protection under this Order. Then,
16   before producing the specified documents, the Producing Party must affix the
17   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
18   portion or portions of the material on a page qualifies for protection, the Producing
19   Party also must clearly identify the protected portion(s) (e.g., by making
20   appropriate markings in the margins).
21         (b)    for testimony given in depositions that the Designating Party identify
22   the Disclosure or Discovery Material on the record, before the close of the
23   deposition all protected testimony.
24         (c)    for information produced in some form other than documentary and
25   for any other tangible items, that the Producing Party affix in a prominent place on
26   the exterior of the container or containers in which the information is stored the
27   legend “CONFIDENTIAL.” If only a portion or portions of the information
28
                                              -6-
 1   warrants protection, the Producing Party, to the extent practicable, shall identify the
 2   protected portion(s).
 3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such
 6   material. Upon timely correction of a designation, the Receiving Party must make
 7   reasonable efforts to assure that the material is treated in accordance with the
 8   provisions of this Order.
 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1    Timing of Challenges. Any Party or Non-Party may challenge
11   a designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37.1 et seq.
15         6.3    The burden of persuasion in any such challenge proceeding shall be on
16   the Designating Party. Frivolous challenges, and those made for an improper
17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18   parties) may expose the Challenging Party to sanctions. Unless the Designating
19   Party has waived or withdrawn the confidentiality designation, all parties shall
20   continue to afford the material in question the level of protection to which it is
21   entitled under the Producing Party’s designation until the Court rules on the
22   challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a
                                              -7-
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 2   DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the court or permitted in writing by the Designating Party, a
 8   Receiving    Party    may      disclose   any     information   or   item   designated
 9   “CONFIDENTIAL” only to:
10         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably
12   necessary to disclose the information for this Action;
13         (b)    the officers, directors, and employees (including House Counsel) of
14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
15         (c)    Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (d)    the court and its personnel;
19         (e)    court reporters and their staff;
20         (f)    professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (g)    the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
28   will not be permitted to keep any confidential information unless they sign the
                                                 -8-
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone
 5   except as permitted under this Stipulated Protective Order; and
 6         (i)    any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9   IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13         (a)    promptly notify in writing the Designating Party. Such notification
14   shall include a copy of the subpoena or court order;
15         (b)    promptly notify in writing the party who caused the subpoena or order
16   to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19         (c)    cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as “CONFIDENTIAL” before a determination by the court from which the
24   subpoena or order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another court.
                                              -9-
 1   9.    A     NON-PARTY’S       PROTECTED           MATERIAL      SOUGHT      TO   BE
 2   PRODUCED IN THIS LITIGATION
 3         (a)    The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         (b)    In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                (1)   promptly notify in writing the Requesting Party and the Non-
13   Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2)   promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3)   make the information requested available for inspection by the
19   Non-Party, if requested.
20         (c)    If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and
27   expense of seeking protection in this court of its Protected Material.
28
                                              - 10 -
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best
 6   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 7   person or persons to whom unauthorized disclosures were made of all the terms of
 8   this Order, and (d) request such person or persons to execute the “Acknowledgment
 9   and Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other
14   protection, the obligations of the Receiving Parties are those set forth in Federal
15   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
16   whatever procedure may be established in an e-discovery order that provides for
17   production without prior privilege review. Pursuant to Federal Rule of Evidence
18   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
19   of a communication or information covered by the attorney-client privilege or work
20   product protection, the parties may incorporate their agreement in the stipulated
21   protective order submitted to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in
28   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                - 11 -
 1   any ground to use in evidence of any of the material covered by this Protective
 2   Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party's request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must
12   return all Protected Material to the Producing Party or destroy such material. As
13   used in this subdivision, “all Protected Material” includes all copies, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if
17   not the same person or entity, to the Designating Party) by the 60 day deadline that
18   (1) identifies (by category, where appropriate) all the Protected Material that was
19   returned or destroyed and (2)affirms that the Receiving Party has not retained any
20   copies, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel
22   are entitled to retain an archival copy of all pleadings, motion papers, trial,
23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
24   and trial exhibits, expert reports, attorney work product, and consultant and expert
25   work product, even if such materials contain Protected Material. Any such archival
26   copies that contain or constitute Protected Material remain subject to this Protective
27   Order as set forth in Section 4 (DURATION).
28
                                             - 12 -
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
     Dated: October 24, 2018               TROUTMAN SANDERS LLP
 6
 7
                                           By:/s/ Jessica Lohr
 8                                           Jessica R. Lohr
 9
                                                  Attorneys for Defendant
10                                                U.S. BANCORP D/B/A U.S. BANK
                                                  NATIONAL ASSOCIATION
11
12
     Dated: October 24, 2018               KAZEROUNI LAW GROUP, APC
13
14
                                           By:/s/ Matthew M. Loker
15                                           Abbas Kazerounian
16                                           Matthew M. Loker
                                             Nicholas R. Barthel
17
                                                  Attorneys for Plaintiff
18                                                VICTOR M. SANCHEZ, III
19
20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22   DATED:       October 26, 2018
23
24
     Honn. Karen L. Stevenson
     Hon.
25   United States Magistrate Judge
26
27
28
                                         - 13 -
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, ____________________________________ [print or type full name], of
 4   ________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Sanchez v. U.S. Bancorp, Case No. 8:18-CV-00500-JLS-KS
 8   (C.D. Cal.). I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint     [print   or   type   full   name]   of
18   ____________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: _____________________________________
23   City and State where sworn and signed: _______________________________
24   Printed name:
25   Signature:
26
27
28
                                             - 14 -
